Title: To John Adams from Louisa Catherine Johnson Adams, 12 April 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear Sir
					12 April 1819
				
				Two of your very kind Letters were brought me on Friday and Saturday and I should have written immediately but we have been under such perpetual alarms on account of fires that it has been difficult to sit down to any regular occupation—On Wednesday there were two frame houses and two Brick one destroyed on Thursday 2 Brick and 2 frame houses on Friday a Brick house at the Navy Yard 1 at the lower Bridge leading to George Town and 4 or 5 Brick and frame houses in F Street on Saturday another alarm 3 times one stable fired and after being twice put out was nearly destroyed on Sunday an attempt made in George Town and two persons taken in the act—much alarm is excited among the inhabitants and every precaution taken—Mr. A—and myself went yesterday to see Susan and Mr. Clark—we found when we arrived that he was so low he was not expected to live many hours and they had sent for Mr. Smith who went out immediately—Susan looks much fatigued—I shall go out and fetch her and her little one to come and stay a little while to recruit her strength and we shall probably travel eastward together I am sorry to hear you have been indisposed but hope to find you much better when I come on—Mr. A. is much better Yours
				
					—
				
				
			